VILLAGOMEZ, Justice,
concurring:
I concur with the the other justices' opinion regarding the disposition of this appeal — the lower court's order granting summary judgment should be affirmed. I accept their statement of the facts and formulation of the issues presented. Finally, I agree that pursuant to 7 CMC § 3401, § 558 of the Restatement (Second) of Torts (1977)(hereafter "Restatement") provides the basis for a defamation action in the Commonwealth.
However, it is my opinion that Restatement § 611 is not applicable as a defense. Under 7 CMC § 3401, the lower court should have first determined whether any Commonwealth "written law" was applicable. For the purposes of the statute, "written law" includes the NMI Constitution and NMI statutes, case law, court rules, legislative rules and administrative rules, as well as the Covenant and provisions of the U. S. Constitution, laws and treaties applicable under the Covenant. The Restatements may not be applied as the "rules of decision" if any of these sources are applicable.
In my opinion, Article I, Section 2 of the NMI Constitution *243provides a. defense to defamation.5 Since that provision is applicable, there is no need to apply the Restatements or any law adopted through section 501 of the Covenant.
The U.S. Supreme Court has dealt with the issue of whether the First Amendment i;o the U.S. Constitution protects the press against liability for publishing information acquired from government records and specifically court records. The analyses in those cases -are instructive and useful in analyzing the issues presented in this case. The provisions of Amendment I to the hU.S. Constitution are similar to the provisions of section 2, article I of the NMI Constitution.
The Supreme Court has held that the U.S. Constitution precludes states from imposing civil liability against the press based upon the publication of truthful information contained in official.court records open to pubic inspection. Cox Broadcasting corp. v. Cohn, 420 U.S. 469, 43 L.Ed. 2d 328, 95 S.Ct. 1029 (1975).
The U.S. Supreme Court had earlier held that in order for a press to be liable for defamation, there has to be a showing of some fault on the part of the press. Gertz v. Robert Welch, Inc, 418 U.S. 323, 41 L.Ed. 789, 94 S.Ct. 2997 (1974). Such principle is followed and reiterated in a subsequent case having factual settings closely akin to the case at hand. In Time, Inc. v. Firestone, 424 U.S. 448, 47 L.Ed. 2d 154, 96 S.Ct. 958 (1976), the *244U.S. Supreme Court held that in an action against the press for defamation based on the publication of information acquired from court records, the press is protected by the First Amendment, and there is no liability, unless there is a demonstration of some fault on the part of the press.
Applying the same analysis to the case at hand, I find that based on the undisputed facts before the trial court, there is simply no fault on the part of the defendants when they published the information that was untrue with respect to the plaintiff. The defendants published precisely what the court records stated. The record was truthful and was open to the public.
The suggestion by plaintiff that the court should require the defendants to state the address of the person reported to have been convicted is not practical. It will not solve a situation where two or more people have the same name and live in the same village. For instance, this Court takes judicial notice of the fact that in the Fina Sisu area on Saipan, there live five Ramon Villagomez. Two of them have middle initials "C" and two of them with the middle initial "G".6

 "No law shall be made respecting an establishment of religion, or prohibiting the free exercise thereof, or abridging the freedom of speech, or of the press, or the right of the people peacably to assemble and to petition the government for a redress of grievances."


 Of the five Ramon Villagomez' four carry the same general family name or "better known as" identification. Within the family, there is a way to identify which Ramon Villagomez is being discussed. However, outside of the family, the giving of the name, address, and family name or "better known as" identification would not be helpful.